Citation Nr: 0634684	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, status post left knee replacement surgery, claimed 
as secondary to a right knee disorder.

2.  Entitlement to service connection for nonspecific 
urethritis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from February 1960 to May 1963 
and subsequent Navy Reserve and Army National Guard service.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona that denied service connection for a left knee 
disorder and nonspecific urethritis.  After the veteran 
testified before the undersigned acting Veterans Law Judge 
(VLJ) of the Board at a January 2003 Travel Board hearing, 
the Board remanded the claims for additional development, 
including compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  As explained below, the requested 
development has taken place, and the Board will therefore 
decide the claims.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
reflects that the veteran's left knee disorder, status post 
left knee replacement, is not proximately due to, the result 
of, or aggravated by, his service-connected right knee 
disorder, that he did not have a chronic left knee disorder 
in service, one did not arise within the one-year presumptive 
period or for many years thereafter, and his left knee 
disorder is not otherwise related to active service or a 
period of active duty for training (ACDUTRA) or inactive duty 
for training (INACDUTRA).

2.  The preponderance of the competent evidence reflects that 
the veteran did not have chronic urethritis in service, the 
urethritis and urologic symptoms he experienced during 
service were acute and transitory and resolved without 
residual disability, and the veteran's urethritis did not 
arise for many years after service and is not otherwise 
related to his acute urethritis or anything else in active 
service or a period of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  A left knee disorder, status post left knee replacement, 
was not incurred in or aggravated by active service or a 
period of ACDUTRA or INACDUTRA, may not be presumed to have 
been so incurred or aggravated, and is not secondary to or 
aggravated by his service-connected right knee disorder.  38 
U.S.C.A. §§ 101(21), 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  Urethritis was not incurred in or aggravated by active 
service or a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 
101(21), 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), and its 
implementing regulations redefine the obligations of VA with 
respect to its duties to notify and assist claimants.  The 
VCAA applies to claims such as the veteran's claims here that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed both the timing and content of the VCAA's notice 
requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Here, the 
RO did not provide VCAA notice prior to its initial, July 
2001 and March 2002 adjudications of the claims.  However, 
this timing problem was cured by the Board's December 2003 
remand for VCAA notification followed by the Appeals 
Management Center's (AMC's) May 2004, September 2004, and 
February 2005 VCAA letters and readjudication of the claims 
in a June 2006 supplemental statement of the case (SSOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-377 (2006).
 
The Court in Pelegrini also held that VCAA notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The AMC's May 2004, September 2004, and February 2005 letters 
also met the VCAA's requirements regarding the content of 
notification.  In them, the AMC told the veteran it was 
working on his claim for service connection for a left knee 
disorder and nonspecific urethritis, and explained how to 
establish entitlement to service connection on a direct, 
secondary, and presumptive basis.  In addition, the AMC 
listed the types of evidence that the veteran could submit 
and explained the respective responsibilities of VA and the 
veteran in obtaining additional Federal and non-Federal 
evidence.  The AMC also conveyed in each of the letters that 
the veteran should provide any evidence in his possession 
that pertains to the claim.  In the May 2004 letter the AMC 
wrote, in bold print on page 2: "Please provide us with any 
evidence or information you may have pertaining to your 
appeal"; on page 2 of the September 2004 letter the AMC 
wrote: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us"; and on page 2 of the 
February 2005 letter, the AMC wrote: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence or 
information that you think will support your claim, please 
send it to us.  Please provide us with any evidence or 
information you may have pertaining to your claim."  VA thus 
complied with all of the elements of the VCAA's content of 
notice requirement.

In addition, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability, and that 
VCAA notice must be provided regarding each of these 
elements.  Id. at 484, 486, 488.  The AMC provided 
information regarding disability ratings and effective dates 
at the conclusion of its June 2006 SSOC and, in any event, 
the Board will deny the claims herein, so there is no 
disability rating or effective date to assign, rendering the 
issue moot. 

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  In its December 2003 remand, the Board instructed 
the AMC to seek to obtain relevant records from the veteran's 
health insurance companies and private medical care providers 
whose records had not yet been obtained.  The AMC sent 
multiple subsequent letters requesting such information and 
either obtained the requested information or was informed 
that the custodian did not have them.  See 38 C.F.R. 
§ 3.159(c)(1) (2006) (VA not required to make follow-up 
requests for private medical records if response to initial 
request indicates the records sought do not exist or a 
follow-up request would be futile).  For example, the 
Carondelet Health Network indicated in May 2005 that could 
not identify the veteran, Blue Cross, Blue Shield of Arizona 
indicated in May 2005 that they did not have records relating 
to the veteran, Dr. Chakmakian indicated in May 2005 that the 
veteran's records were not in his office's system, and Dr. 
"S.L." indicated in May 2005 that there were no records 
found and that after ten years of inactivity patients' charts 
were destroyed.  In addition, the veteran indicated in his 
June 2006 SSOC notice response that he had no other 
information or evidence to submit.  VA thus complied with the 
VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Applicable Legal Principles

There are two ways to establish service connection on a 
direct incurrence basis.  See 38 U.S.C.A. § 1131 (West 2002) 
(providing for compensation for disability resulting from 
injury suffered or disease contracted during peacetime active 
service).  One is to "show (1) a current disability; (2) an 
in-service precipitating disease, injury or event; and (3) 
nexus between the current disability and the in-service 
events." Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005).  See also 
38 C.F.R. § 3.303(d) (2006) (service connection may be 
granted for a disease diagnosed after service where all of 
the evidence shows the disease was incurred in service).  
Alternatively, it can be shown that there was a chronic 
disease in service that the veteran still has, or that there 
was continuity of symptomatology following service.  
38 C.F.R. § 3.303(b) (2006).  See also Rose v. West, 11 Vet. 
App. 169, 171 (1998) (describing alternative ways of showing 
service connection on a direct incurrence basis).

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to or the result of 
an already service-connected condition.  38 C.F.R. § 3.310(a) 
(2006).  Where a service-connected disability aggravates, but 
is not the proximate cause of, a non-service-connected 
disability, service connection may be granted for that 
increment in severity of the non-service-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 445, 448 (1995).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Arthritis, part of the disorder that resulted 
in the veteran's left knee replacement, is a chronic disease 
that is presumed to be service connected if it manifests to a 
degree of ten percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2006).

Left Knee Disorder

The veteran's primary contention relating to his claim for 
service connection for a left knee disorder is that this 
disorder is proximately due to or the result of his right 
knee disorder.  The preponderance of the evidence, however, 
reflects that there is no such relationship between these 
disorders.  Specifically, a VA examiner in June 2001, having 
previously examined the veteran in May 2000 and January 2001 
and having reviewed the claims file prior to each 
examination, found that the veteran's left knee disorder was 
not due to the veteran's service-connected right knee 
disorder.  At the January 2001 VA examination, the veteran 
indicated that the onset of left knee symptomatology was in 
1979 when he "blew out" his left knee during post-service 
private employment.  Following the June 2001 VA examination, 
the VA examiner attributed the veteran's current left knee 
disorder to his post-service work-related injury rather than 
his service-connected right knee disorder.

There is no competent evidence contrary to the June 2001 VA 
examiner's opinion.  For example, a private physician wrote a 
February 2002 letter regarding the causal relationship 
between the veteran's right and left knee disorders in which 
he recounted the veteran's statement that he originally 
injured his left knee when he fell due to the locking of his 
right knee.  However, the physician noted that he was not 
involved in the veteran's care at the time of these injuries 
and had no factual information to substantiate his account of 
the injuries and their causal relationship, concluding that 
the sequence of events was plausible and that he regarded the 
veteran, who had told him his story more than once, as 
honest.  This statement does not constitute competent 
evidence of a relationship between the right and left knee 
disorders because he did not indicate that he believed it was 
more likely than not that the disorders were related but only 
that the sequence of events was plausible, he did not review 
the service medical records or any other prior medical 
records prior to offering his equivocal opinion, and he based 
his opinion on the lay history provided by the veteran.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999) (a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional); Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(where a physician is unable to provide a definitive opinion 
on an issue, that opinion constitutes "what may be 
characterized as "non-evidence").  In addition, although 
the veteran stated in a telephone discussion recounted in a 
May 2001 deferred rating decision and at the January 2003 
Travel Board hearing (p. 7) that he injured his left knee as 
a result of his right knee disability, the veteran has not 
been shown to possess the requisite expertise to opine on the 
etiological question of the relationship between his right 
and left knee disorders.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The preponderance of the evidence thus reflects that the 
veteran's left knee disorder, status post left knee 
replacement is not proximately due to, the result of, or 
aggravated by his service-connected right knee disorder.

Although the veteran's primary contention was that his left 
knee disorder is related to his service-connected right knee 
disorder, he also indicated at the Travel Board hearing (p. 
9) that he injured his left knee in an in-service car 
accident and injured his left leg (primarily his ankle) in an 
in-service fall from a ladder.  The Board is in any event 
obligated to consider whether he is entitled to service 
connection for his left knee disorder on a direct incurrence 
basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994) (When a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(Board must review all issues reasonably raised from a 
liberal reading of all documents in the record).  There are, 
however, no medical or other opinions of a nexus between the 
left knee disorder and anything in service.  Moreover, the 
November 1961 service medical record of the car accident 
diagnosed a fractured tooth and contusion of the upper lip 
only, and the September 1962 service medical record of the 
fall from the ladder diagnosed only diagnosed injuries of the 
ankle.  In addition, the May 1963 release from active duty 
medical examination report indicated that the lower 
extremities were normal.  Thus, the veteran did not have a 
chronic left knee disorder in service.  Further, private 
medical records such as the October 1985 Flagstaff Medical 
Center left knee arthroscopic surgery report indicate that 
the veteran's left knee symptoms began in the late 1970s or 
early 1980s, as do the examinations and treatment records 
from the veteran's National Guard and reserve service, which 
identify his first left knee surgery as cartilage removal in 
1979.  Even the veteran, when recounting at the Travel Board 
hearing (p. 7) a fall due to his right knee disorder to which 
he attributed his left knee disorder stated that this 
occurred in 1970, about 7 years after active service.  Thus, 
the preponderance of the evidence reflects that the veteran's 
left knee disorder did not arise during service or the one-
year presumptive period or for many years after, reflecting 
an absence of continuity of symptomatology.

Finally, although after his release from active duty the 
veteran had service in the Navy Reserve and Army National 
Guard, there is no evidence or allegation that his left knee 
disorder resulted from a disease or injury incurred or 
aggravated in the line of duty during a period of ACDUTRA or 
INACDUTRA.  38 U.S.C.A. § 101(24) (A),(B)(C) (West 2002).

In sum, the preponderance of the competent evidence of record 
reflects that the veteran's left knee disorder, status post 
left knee replacement, is not proximately due to, the result 
of or aggravated by, his service-connected right knee 
disorder, that he did not have a chronic left knee disorder 
in service, one did not arise within the one-year presumptive 
period or for many years thereafter, and his left knee 
disorder is not otherwise related to active service or any 
period of ACDUTRA or INACDUTRA.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for a left knee disorder, status post left 
knee replacement, must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


Urethritis

The service medical records contain several notations 
regarding urethritis and urological symptoms.  In a December 
1961 treatment note, a check for venereal disease is noted, 
with no urethral discharge in the past month, dysuria, and no 
genitourinary symptoms.  January 1962 treatment notes 
diagnose acute urethritis (nonspecific urethritis).  A 
February 1963 treatment note indicates burning and dysuria.  
However, the May 1963 release from active duty examination 
reflects that the genitourinary system was normal.  Thus, the 
evidence from service reflects that the urethritis and 
urological symptoms that the veteran experienced were acute 
and transitory and resolved without residual disability; he 
therefore did not have chronic urethritis in service.  
Moreover, the genitourinary system was normal at the December 
1979 naval reserve enlistment examination, and the June 1980, 
May 1981, June 1982, the July 1984, the June 1985, July 1986, 
February 1988, June 1988, June 1989, May 1990, and January 
1995 Naval Reserve and Army National Guard examinations.  The 
clinical evidence therefore reflects that there was no 
continuity of symptomatology, as the veteran's urethritis did 
not arise for many years after service.

In addition, the preponderance of the competent medical 
evidence reflects that there is no relationship between the 
veteran's current urethritis and the acute, nonspecific 
urethritis and urological symptoms or anything else in 
service.  The veteran indicated to the January 2001 VA 
examiner that he developed urethritis in December 1961 after 
a trip to Mexico in 1960 and he had recurrence of urethritis 
three or four times per year since that time.  The impression 
was of a history of nonspecific urethritis, but this does not 
constitute competent evidence of a nexus between the 
veteran's urethritis and service, because the examiner did 
not indicate that he had reviewed the claims file and relied 
on the veteran's history in stating his impression.  Grover 
v. West, 12 Vet. App. at 112 (a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence); LeShore 
v. Brown, 8 Vet. App. at 409 (a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional).  In August 2001, 
Dr. "N.B." noted a history of recurrent urethritis or 
prostatitis since the veteran was 18 and in service and in 
September 2001 opined that the veteran's urethritis and 
prostatitis were probably exacerbated by benign prostatic 
hypertrophy (BPH).  However, as Dr. "N.B." did not review 
the veteran's claims file, based his history on that 
recounted by the veteran, and did not suggest a nexus between 
his urethritis and anything in service, this opinion does not 
constitute a competent opinion as to the claimed nexus 
between urethritis and service.

In contrast, the December 2001 VA examiner, who did review 
the claims file, noted the veteran's claims of nonspecific 
urethritis since the 1960s.  He further related that physical 
examinations from 1979 through 1995 did not mention 
urological abnormalities.  He noted a likely congenital 
bladder outlet obstruction secondary to bladder neck 
tightness but concluded that the veteran's urinary tract 
symptoms have apparently been minimal until recently when his 
prostate enlargement increased his bladder outlet symptoms.  
He added that he did not find evidence in the record that 
urethritis contracted in Mexico in 1960 was a cause of his 
present urologic symptoms.  A subsequent urinalysis was found 
to be normal.  Thus, the opinion of the December 2001 VA 
examiner is the only competent medical opinion as to the 
claimed nexus between urethritis and service because this 
opinion was based on a an accurate review of the claims file 
and explained why he concluded that the veteran's urethritis 
was not related to the acute urologic symptoms or anything 
else in service, but, rather, was more likely related to a 
congenital defect for which service connection is not 
available.  38 C.F.R. § 3.303(c) (2006) (congential defects 
are not diseases or injuries within the meaning of applicable 
legislation).

As to the veteran's arguments at the Travel Board hearing and 
elsewhere that his urethritis has been chronic in and after 
service and his current urethritis is related to service, 
this argument is either contradicted by the preponderance of 
the evidence or it is not competent because he does not 
possess the requisite expertise to opine as to the 
etiological question of the relationship of his urethritis to 
service.  And, there is no evidence or claim that the 
veteran's urethritis resulted from a disease or injury 
incurred or aggravated in the line of duty during a period of 
ACDUTRA or INACDUTRA.  38 U.S.C.A. § 101(24)(A),(B)(C) (West 
2002).

In sum, the preponderance of the competent evidence reflects 
that the veteran did not have chronic urethritis in service, 
the urethritis and urologic symptoms he experienced during 
service were acute and transitory and resolved without 
residual disability, and the veteran's urethritis did not 
arise for many years after service and is not otherwise 
related to his acute urethritis or anything else in active 
service or a period of ACDUTRA or INACDUTRA.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
claim for service connection for urethritis must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006); Alemany v. Brown, 9 Vet. App. at 519-20.


ORDER

The claim for service connection for  a left knee disorder, 
status post left knee replacement surgery, claimed as 
secondary to a right knee disorder, is denied.

The claim for service connection for nonspecific urethritis 
is denied.



____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


